DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to a new grounds of rejection.

Claim Objections
Claims 1, 6, 11, 18 and 20 are objected to because of the following informalities:  
In re claim 11, claim 11 recites, inter alia, “on-board-factory-key fob” in line 5, and “onboard factory key fob” in lines 6-7. The hyphenation of the phrases “on-board-factory-key fob” in line 5, and “onboard factory key fob” in lines 6-7 is inconsistent.

In re claim 1, claim 1 recites, inter alia, “detecting whether the vehicle is started” in line 7.  The tense of “is” is not consistent with the tense of “started”. A more grammatically correct wording of this limitation would be “detecting whether the vehicle has started”.
In re claim 6, claim 6 recites, inter alia, “determining whether the vehicle is started” in lines 1-2. The tense of “is” is not consistent with the tense of “started”. A more grammatically correct wording of this limitation would be “determining whether the vehicle has started”.
In re claim 11, claim 11 recites, inter alia, “detecting whether the vehicle is started, and if the vehicle is not started” in line 12. The tense of “is” is not consistent with the tense of “started”. A more grammatically correct wording of this limitation would be “detecting whether the vehicle has started, and if the vehicle has not started”.
In re claim 11, claim 11 recites, inter alia, “…and, if the time has not elapsed, attempting to start…” in line 14. Attempting is the past tense form of attempt, however, the phrasing of the limitation indicates that the proposed engine start is a future activity. The examiner believes that it may be more grammatically correct to use “attempt” instead of “attempting” in line 14.
In re claim 18, claim 18 recites, inter alia, “determine whether the vehicle is started” in line 7. The tense of “is” is not consistent with the tense of “started”. A more grammatically correct wording of this limitation would be “determine whether the vehicle has started”.
In re claim 20, claim 20 recites, inter alia, “determine whether the vehicle is started” in line 7. The tense of “is” is not consistent with the tense of “started”. A more grammatically correct wording of this limitation would be “determine whether the vehicle has started”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 11, claim 11 recites, inter alia, “a disabled on-board-key fob being kept offline” in line 5, and “activating the Temp Allow Fob” in line 6”. Lines 7-8 of claim 11 states “…so that it can be used to request and authorize a factory start”, and line 10 states “emulating a press of a key fob remote start button”. It is not clear in line 11, if the term “it” is in reference to the disabled on-board-key of line 5, or if the term “it” is in reference to the Temp Allow Fob of line 6. Further, it is not entirely clear if the “key fob” of line 10, is in reference to the “disabled on-board-key fob” of line 5, or is in reference to the “Temp Allow Fob” of line 6, or if the “key fob” of line 10 is an entirely “new” fob. This being the case, claim 11 is considered to be indefinite.
In re claim 11, claim 11 recites,  inter alia, “activating the Temp Allow Fob” in line 6. There is insufficient antecedent basis for this limitation in the claim.
In re claims 12-17, claims 12-17 are further rejected for depending upon a rejected claim.

Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record Singh (U.S. 20180362019) ion view of Van Weimeersch (U.S. 20150363988) fail to additionally disclose “activating a key fob to allow for reading of a security code” as required in claims 1 and 18, or “overriding a disabled on-board-factory-key fob being kept offline” and “bringing the onboard factory key fob online temporarily so that it can be used to request and authorize a factory remote start” as required by claim 11. An updated search was conducted, but failed to produce a combination that would reasonably disclose or teach “activating a key fob to allow for reading of a security code” as required in claims 1 and 18, or “overriding a disabled on-board-factory-key fob being kept offline” and “bringing the onboard factory key fob online temporarily so that it can be used to request and authorize a factory remote start” as required by claim 11, nor would one having ordinary skill in the art have found these additional limitations obvious at the time of invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747